Citation Nr: 0534472	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  04-12 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.

2.  Entitlement to service connection for atherosclerotic 
changes of the lower extremities.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  A Travel Board hearing was scheduled to be 
held in October 2005 before a Veterans Law Judge, but the 
appellant failed to report for that hearing and did not 
request that it be rescheduled.  Accordingly, the Board 
concludes that the appellant has effectively withdrawn his 
request for such a hearing.  38 C.F.R. §§ 20.702(d), 
20.704(d) (2005).

Although the RO adjudicated the issue of whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for hypertension, the Board 
is required to determine whether new and material evidence 
has been presented when a claim has been previously 
disallowed.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).


FINDINGS OF FACT

1.  The RO denied an application to reopen a claim for 
service connection for hypertension, in March 2001, and the 
veteran did not appeal.

2.  Evidence submitted since then is cumulative or redundant 
of previously considered evidence, or is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  The veteran is not shown to have atherosclerotic changes 
of the lower extremities.




CONCLUSIONS OF LAW

1.  New and material evidence has not been received and the 
claim to establish service connection for hypertension may 
not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005). 

2.  Service connection for atherosclerotic changes of the 
lower extremities is not warranted.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

As indicated above, service connection for hypertension was 
denied in multiple rating decisions, the most recent of which 
was in March 2001.  In July 2001, the veteran once again 
claimed entitlement to service connection for hypertension.  
Under pertinent law and VA regulations, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the provisions of 38 C.F.R. § 3.156(a) regarding 
new and material evidence were amended effective August 29, 
2001.  Given the date of claim culminating in the instant 
appeal, the Board will apply the version of 38 C.F.R. 
§ 3.156(a) in effect prior to August 29, 2001; that version 
appears in the 2001 edition of Title 38 of the Code of 
Federal Regulations.]

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests hypertension 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Most recently, by an unappealed rating decision in March 
2001, the RO determined that new and material evidence to 
reopen the veteran's claim for service connection for 
hypertension had not been presented.  Evidence considered at 
this time included the veteran's service medical records, 
which are silent with respect to diagnosis of or treatment 
for hypertension, and his VA treatment records and 
examination reports, which include a March 1990 VA 
examination report noting a diagnosis of hypertension.  

Based on a review of the evidence, the RO concluded that the 
veteran's previously denied claim could not be reopened and 
that service connection for hypertension was not warranted, 
as the evidence did not show that the veteran's hypertension 
was incurred in service.  The veteran was notified of this 
decision and of his appellate rights in March 2001; he did 
not appeal the decision.

The current claim to reopen was received in July 2001.  
Importantly, the veteran did not appeal the March 2001 rating 
action in July 2001, but filed a new application.  However, 
no additional evidence with respect to this claim has been 
received.  For example, no health care provider has indicated 
an association between the current hypertension (which is not 
indicated within the service medical records) and his service 
many years ago.

As such, new and material evidence has not been received and 
the claim seeking service connection for hypertension may not 
be reopened.  

Service Connection

As noted above, service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted during active military service, or for aggravation 
of a pre-existing injury or disease during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that the VA's and the United States Court of Appeals for 
Veterans Claims interpretation of section 1110 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); See also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ; 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The objective medical evidence, to include the veteran's 
service and VA treatment records, reflects that he does not 
currently have atherosclerotic changes of the lower 
extremities.  In this regard, it is noted that VA outpatient 
treatment records note history of CVA (cerebrovascular 
accident) with lower extremity weakness.  In addition, these 
records reflect the veteran's complaints of lower extremity 
pain.  Significantly, however, the medical evidence of record 
is silent with respect to findings or diagnosis of 
atherosclerotic changes of the lower extremities.  The post-
service records provide evidence against this claim. 

As to the veteran's beliefs that he currently has 
atherosclerotic changes of the lower extremities, the Board 
notes that he is not qualified to render an opinion as to 
whether he currently has atherosclerotic changes of the lower 
extremities and whether such changes are related to service.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).

While the Board is sympathetic to the veteran's beliefs, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.

The Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The discussions in the November 
2001 letter, May 2002 rating decision, and February 2004 
statement of the case informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in the November 2001 letter, 
the veteran was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  The Board notes that the November 2001 
letter was sent to the appellant prior to the May 2002 rating 
decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board also notes that the November 2001letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In addition, the appellant was 
advised to identify any source of evidence and that VA would 
assist in requesting such evidence.  The Board believes that 
a reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have and that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available service and VA 
medical records have been obtained.  

The Board acknowledges that the veteran has not been provided 
VA examinations regarding his claims for service connection 
for hypertension and atherosclerotic changes of the lower 
extremities.  Pursuant to the VCAA, a medical opinion should 
be obtained if the evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that an event, 
injury, or disease occurred during service; and (C) indicates 
that the claimed disability or symptoms may be associated 
with the established event, injury or disease in service or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2004); see Charles v. Principi, 16 Vet. 
App. 370 (2002).

As explained above, the claims folder does not contain 
evidence of a current diagnosis of atherosclerotic changes of 
the lower extremities.  As to any duty to provide an 
examination and/or seek a medical opinion with respect to the 
hypertension claim, the Board notes that there is no duty 
under the VCAA to provide an examination or opinion absent 
the submission of new and material evidence.  See 38 C.F.R. 
§ 3.159(c)(4)(C)(iii)(2004).  Accordingly, the Board 
concludes that examinations with regard to these issues are 
not required.  

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 
38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence 
has been identified by the claimant as relevant to the issue 
on appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claims of 
entitlement to service connection for hypertension and 
atherosclerotic changes of the lower extremities.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  Mayfield, supra.


ORDER

New and material evidence to reopen the veteran's claim of 
entitlement to service connection for hypertension has not 
been received and the claim is denied.

Service connection for atherosclerotic changes of the lower 
extremities is denied.


_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


